         Case 1:18-cv-11820-DPW Document 18 Filed 06/24/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
_______________________________
                                )
CONSERVATION LAW                )
FOUNDATION, INC.,               )
                                )  Case No. 1:18-cv-11820
                  Plaintiff,    )
                                )
      v.                        )  NOTICE OF VOLUNTARY DISMISSAL
                                )  WITHOUT PREJUDICE
                                )
WEQUASSETT INN, LLP;            )
WEQUASSETT RESORT AND           )
GOLF CLUB;                      )
and WESTON & SAMPSON            )
                                )
                  Defendants.   )
_______________________________ )


       NOTICE IS HEREBY GIVEN that pursuant to Federal Rules of Civil Procedure 41(a),

Plaintiff Conservation Law Foundation, Inc. voluntarily dismisses without prejudice the above-

entitled action against Defendants Wequassett Inn, LLP; Wequassett Resort and Golf Club; and

Weston & Sampson. This notice of dismissal is being filed with the Court before service by

Defendants of either an answer or a motion for summary judgment.



Dated: June 24, 2019                               Conservation Law Foundation, Inc.,
                                                   By its attorneys:

                                                   /s/ Heather A. Govern
                                                   Heather A. Govern, Esq., BBO# 688482
                                                   Conservation Law Foundation
                                                   62 Summer St.
                                                   Boston, MA 02110
                                                   (617) 850-1765
                                                   hgovern@clf.org
         Case 1:18-cv-11820-DPW Document 18 Filed 06/24/19 Page 2 of 2




                                                      /s/ Christopher M. Kilian
                                                      Christopher M. Kilian, Esq.
                                                      Admitted Pro Hac Vice
                                                      Conservation Law Foundation
                                                      15 East State Street, Suite 4
                                                      Montpelier, VT 05602
                                                      (802) 223-5992 x4015
                                                      ckilian@clf.org




                                 CERTIFICATE OF SERVICE

       I certify that this document, filed through the ECF system, will be sent electronically to

the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated as non-registered participants, if any, on June 24, 2019.
